UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6848



LOUIS ALEXANDER MILLER,

                                             Petitioner - Appellant,

          versus

PAROLE BOARD CASE WORKER,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Chief Dis-
trict Judge. (CA-96-589)


Submitted:   November 21, 1996            Decided:   December 4, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Louis Alexander Miller, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal from the district court's order dis-

missing without prejudice his petition filed pursuant to 28 U.S.C.

§ 2254 (1994), amended by Antiterrorism and Effective Death Penalty
Act of 1996, Pub. L. No. 104-132, 110 Stat. 1214. The district

court's dismissal without prejudice is not appealable. See Domino

Sugar Corp. v. Sugar Workers' Local Union 392, 10 F.3d 1064, 1066-

67 (4th Cir. 1993). A dismissal without prejudice could be final if

"no amendment [to the petition] could cure defects in the plain-

tiff's case." Id. at 1067. In ascertaining whether a dismissal
without prejudice is reviewable in this court, the court must

determine "whether the [petitioner] could save his action by merely

amending the [petition]." Id. at 1066-67.

     Because Appellant could have amended his petition to cure the

defects in his petition, the dismissal order is not appealable.

Accordingly, we deny a certificate of appealability and dismiss the
appeal for lack of jurisdiction. We dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED




                                2